                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
  In re:                                                            )
                                                                    )    Case No. 18-50763 (AMK);
  PLEASANTS CORP., et al., 1                                        )    Cases Jointly Administered under
                                                                    )    Case No. 18-50757 (AMK)
                                      Debtors.                      )
                                                                    )    Hon. Judge Alan M. Koschik
                                                                    )

                                         AFFIDAVIT OF SERVICE

         I, Seth Botos depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
 the claims, noticing and solicitation agent for the Debtors in the above-captioned chapter 11
 cases.

        On January 8, 2021, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served by the method set forth on the General Service List
 attached hereto as Exhibit A:

     •     Emergency Motion to Continue and Hold in Abeyance the Final Hearing and Other
           Deadlines Related to the Akin Gump Strauss Hauer & Feld Final Fee Application
           [Docket No. 4291]

     •     Reply in Support of Emergency Motion to Continue and Hold in Abeyance the Final
           Hearing and Other Deadlines Related to the Akin Gump Strauss Hauer & Feld Final Fee
           Application [Docket No. 4293]

     •     Order Granting in Part Emergency Motion to Continue and Hold in Abeyance the Final
           Hearing and Other Deadlines Related to the Akin Gump Strauss Hauer & Feld Final Fee
           Application [Docket No. 4294]



                                 [Remainder of page intentionally left blank]




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
 Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp. (1483), case no.
 18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street,
 Akron, OH 44308.




18-50757-amk        Doc 4295        FILED 01/12/21           ENTERED 01/12/21 14:08:14                 Page 1 of 12
 Dated: January 12, 2021
                                                                        /s/ Seth Botos
                                                                        Seth Botos
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on January 12, 2021, by Seth Botos, proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.


 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                               2
                                                                                     SRF 49874

18-50757-amk    Doc 4295     FILED 01/12/21        ENTERED 01/12/21 14:08:14       Page 2 of 12
                                    Exhibit A




18-50757-amk   Doc 4295   FILED 01/12/21   ENTERED 01/12/21 14:08:14   Page 3 of 12
                                                                                                                                             Exhibit A
                                                                                                                                         General Service List
                                                                                                                                      Served as set forth below



                                            DESCRIPTION                                                   NAME                                                           ADDRESS                                                                      EMAIL       METHOD OF SERVICE

                                                                                                                                                                                                                               idizengoff@akingump.com
                                                                                                                                                                                                                               lbeckerman@akingump.com
                                                                                                                               Attn: Ira Dizengoff, Lisa Beckerman, Brad Kahn, Brian Carney, Abid Qureshi, Joseph L. Sorkin,   bkahn@akingump.com
                                                                                                                               Christopher K. Gessner                                                                          bcarney@akingump.com
                                                                                                                               One Bryant Park                                                                                 aqureshi@akingump.com
                                                                                                                               Bank of America Tower                                                                           jsorkin@akingump.com
Co-Counsel to Debtor and Mark A. Roberts, Plan Administrator                           Akin Gump Strauss Hauer & Feld LLP      New York NY 10036-6745                                                                          cgessner@akingump.com          Email
                                                                                                                               Attn: Scott Alberino, Kate Doorley
                                                                                                                               2001 K Street, N.W.                                                                             salberino@akingump.com
Co-Counsel to Debtor and Mark A. Roberts, Plan Administrator                           Akin Gump Strauss Hauer & Feld LLP      Washington DC 20006                                                                             kdoorley@akingump.com          Email
                                                                                                                               Attn: Richard P. Schroeter Jr., Thomas R. Houlihan & Joshua Vaughan
                                                                                                                               One Cascade Plaza
                                                                                                                               Suite 1510                                                                                      rschroeter@amer-collect.com
Counsel to State of Ohio, Bureau of Workers Compensation, and Department of Taxation   Amer Cunningham Co., L.P.A.             Akron OH 44308                                                                                  jvaughan@amer-collect.com      Email
                                                                                                                               Attn: Anthony J. DeGirolamo
                                                                                                                               3930 Fulton Drive NW
                                                                                                                               Suite 100B
Counsel to Marcus Thomas LLC                                                           Anthony J. DeGirolamo, Esq.             Canton OH 44718                                                                                 ajdlaw@sbcglobal.net           Email
                                                                                                                               Attn: Joseph F. Hutchinson, Jr., Eric R. Goodman
                                                                                                                               Key Tower
                                                                                                                               127 Public Square, Suite 2000
Counsel for Ad Hoc Noteholder Group                                                    Baker & Hostetler LLP                   Cleveland OH 44114-1214                                                                         egoodman@bakerlaw.com          Email
                                                                                                                               Attn: Robert C. Folland, Esq.
                                                                                                                               41 South High Street
Counsel for Midcontinent Independent System Operator, Inc. and PKMJ Technical Solutions,                                       Suite 3300
Inc. d/b/a Rolls-Royce and Rolls-Royce Nuclear Field Services Inc.                       BARNES &THORNBURG LLP                 Columbus OH 43215                                                                               Rob.Folland@btlaw.com          Email
                                                                                                                               Attn: Keri P. Ebeck
                                                                                                                               707 Grant Street
                                                                                                                               Suite 2200
Counsel to Duquesne Light Company                                                      Bernstein-Burkley, P.C.                 Pittsburgh PA 15219                                                                             kebeck@bernsteinlaw.com        Email
                                                                                                                               Attn: Douglas F. Monkhouse
                                                                                                                               1445 Ross Avenue
                                                                                                                               Suite 3800
Counsel to Blue Creek Wind Farm LLC and Casselman Windpower LLC                        Bracewell LLP                           Dallas TX 75202                                                                                                                First Class Mail
                                                                                                                               Attn: William A. (Trey) Wood III
                                                                                                                               711 Louisiana Street
                                                                                                                               Suite 2300
Counsel for Blue Creek Wind Farm LLC and Casselman Windpower, LLC                      Bracewell LLP                           Houston TX 77002                                                                                Trey.Wood@bracewell.com        Email
                                                                                                                               Attn: Michael A. Steel, Esq.
Counsel to American Centrifuge Enrichment, LLC and United States Enrichment                                                    75 East Market Street
Corp.                                                                                  Brennan, Manna & Diamond, LLC           Akron OH 44308                                                                                  masteel@bmdllc.com             Email
                                                                                                                               Attn: Marc B. Merklin, Bridget A. Franklin, Lisa S. DelGrosso, Anastasia J. Wade                mmerklin@brouse.com
                                                                                                                               388 South Main Street                                                                           bfranklin@brouse.com
                                                                                                                               Suite 500                                                                                       ldelgrosso@brouse.com
Co-Counsel to Debtor and Mark A. Roberts, Plan Administrator                           Brouse McDowell LPA                     Akron OH 44311-4407                                                                             awade@brouse.com               Email
                                                                                                                               Attn: Shawn M. Christianson
                                                                                                                               55 Second Street
                                                                                                                               17th Floor
Counsel to Oracle America, Inc.                                                        Buchalter, A Professional Corporation   San Francisco CA 94105-3493                                                                     schristianson@buchalter.com    Email
                                                                                                                               Attn: David A. Beck, Candice L. Kline
                                                                                                                               280 Plaza, Suite 1300
                                                                                                                               280 North High Street                                                                           beck@carpenterlipps.com
Special Outside Counsel to the Office of the Ohio Consumers' Counsel                   Carpenter Lipps & Leland LLP            Columbus OH 43215                                                                               kline@carpenterlipps.com       Email
                                                                                                                               Attn: Anthony J. DeGirolamo, Esq.
                                                                                                                               3930 Fulton Drive NW
                                                                                                                               Suite 100B
Counsel to the City of Norton                                                          City of Norton                          Canton OH 44718                                                                                 ajdlaw@sbcglobal.net           Email




           In re: FirstEnergy Solutions Corp., et al.
           Case No. 18-50757 (AMK)                                                                                                           Page 1 of 9




                                                          18-50757-amk                 Doc 4295                   FILED 01/12/21                      ENTERED 01/12/21 14:08:14                                                Page 4 of 12
                                                                                                                                                      Exhibit A
                                                                                                                                                  General Service List
                                                                                                                                               Served as set forth below



                                            DESCRIPTION                                                      NAME                                                                 ADDRESS                                                    EMAIL                      METHOD OF SERVICE
                                                                                                                                      Attn: Paul A. Wilhelm
                                                                                                                                      500 Woodward Avenue
                                                                                                                                      Suite 3500
Counsel to ERM-West, Inc. and its affiliated entities                                   Clark Hill PLC                                Detroit MI 48226                                                                  pwilhelm@clarkhill.com                      Email
                                                                                                                                      Attn: Gina D. Shearer
                                                                                                                                      2600 Dallas Parkway
                                                                                                                                      Suite 600
Counsel to ERM-West, Inc. and its affiliated entities                                   Clark Hill Strasburger                        Frisco TX 75034                                                                                                               First Class Mail
                                                                                                                                      Attn: Thomas W. Coffey
                                                                                                                                      2430 Tremont Avenue
Counsel to BDO USA, LLP                                                                 Coffey Law LLC                                Cleveland OH 44113                                                                tcoffey@tcoffeylaw.com                      Email
                                                                                                                                      Attn: Joseph M. McCandlish, Sr Assistant Attorney General
                                                                                                                                      150 E. Gay Street
                                                                                                                                      21st Floor
Counsel to the State of Ohio Department of Health                                       Collections Enforcement                       Columbus OH 43215-3130                                                            Joseph.McCandlish@ohioattorneygeneral.gov   Email
                                                                                                                                      Attn: Deb Secrest
                                                                                                                                      Department of Labor and Industry, Collections Support Unit
Counsel to Office of Unemployment Compensation Tax Services (UCTS), Department of                                                     651 Boas Street, Room 702
Labor and Industry, Commonwealth of Pennsylvania                                        Commonwealth of Pennsylvania                  Harrisburg PA 17121                                                               ra-li-ucts-bankrupt@state.pa.us             Email
                                                                                                                                      Attn: Harold A. Corzin, Christine K. Corzin
                                                                                                                                      304 N. Cleveland-Massillon Road                                                   Hcorzin@csu-law.com
Counsel for Luz Gongora                                                                 Corzin, Sanislo & Ufholz, LLC                 Akron OH 44333                                                                    Ccorzin@csu-law.com                         Email
                                                                                                                                      Attn: Elliot Moskowitz, Darrien S. Klein, Michael J. Russano & Natasha Tsiouris   elliot.moskowitz@davispolk.com
                                                                                                                                      450 Lexington Avenue                                                              darren.klein@davispolk.com
Counsel to FES Creditor Group                                                           Davis Polk & Wardwell LLP                     New York NY 10017                                                                 natasha.tsiouris@davispolk.com              Email
                                                                                                                                      Attn: Peter G. Tsarnas
                                                                                                                                      11 South Forge Street
Local Counsel for the City of Hagerstown, Maryland                                      Day Ketterer, Ltd.                            Akron OH 44304                                                                    ptsarnas@dayketterer.com                    Email
                                                                                                                                      Attn: John H. Herman, Brian L. Greenert
                                                                                                                                      Southwest Office of Chief Counsel
                                                                                                                                      400 Waterfront Drive                                                              joherman@pa.gov
Counsel to Commonwealth of Pennsylvania, Department of Environmental Protection         Department of Environmental Protection        Pittsburgh PA 15222-4745                                                          bgreenert@pa.gov                            Email
                                                                                                                                      Attn: Vera N. Kanova
                                                                                                                                      Office of Chief Counsel
                                                                                                                                      400 Market Street
For the Commonwealth of Pennsylvania, Department of Environmental Protection            Department of Environmental Protection        Harrisburg PA 17101-2063                                                          verkanova@pa.gov                            Email
                                                                                                                                      Attn: David A. Lockshaw, Jr.
                                                                                                                                      150 E. Gay Street, Sutie 2400
Counsel to Appendix R Solutions, Inc.                                                   Dickinson Wright PLLC                         Columbus OH 43215                                                                                                             First Class Mail
                                                                                                                                      Attn: Kim Martin Lewis, Alexandra S. Horwitz
                                                                                                                                      255 East Fifth St.
                                                                                                                                      Suite 1900                                                                        kim.lewis@dinsmore.com
Counsel to Enerfab Power & Industrial, Inc.                                             Dinsmore & Shohl Llp                          Cincinnati OH 45202                                                               allie.horwitz@dinsmore.com                  Email
                                                                                                                                      Attn: Edward J. Stechschulte
                                                                                        Donato Iorio and Kalniz, Iorio & Reardon Co., 5550 W. Central Avenue
Counsel to Office and Professional Employees International Union, Local 19, AFL-CIO/CLC L.P.A.                                        Toledo OH 43615                                                                   estechschulte@ioriolegal.com                Email
                                                                                                                                      Attn: Legal Department
                                                                                                                                      25089 Center Ridge Road
United States Environmental Protection Agency - Region 5                                Environmental Protection Agency               Westlake OH 44145-4170                                                                                                        First Class Mail
                                                                                                                                      Attn: Legal Department
                                                                                                                                      Ralph Metcalfe Federal Building
                                                                                                                                      77 West Jackson Blvd.
United States Environmental Protection Agency - Region 5                                Environmental Protection Agency               Chicago IL 60604-3590                                                                                                         First Class Mail
                                                                                                                                      Attn: Office of General Counsel 2310A
                                                                                                                                      1200 Pennsylvania Avenue, N.W.
United States Environmental Protection Agency - Headquarters                            Environmental Protection Agency               Washington DC 20045                                                                                                           First Class Mail
                                                                                                                                      Attn: Gary M. Kaplan
                                                                                                                                      235 Montgomery Street
                                                                                                                                      18th Floor
Counsel to Creditor and Party in Interest MARYLAND SOLAR LLC                            Farella Braun + Martel LLP                    San Francisco CA 94104                                                            gkaplan@fbm.com                             Email




           In re: FirstEnergy Solutions Corp., et al.
           Case No. 18-50757 (AMK)                                                                                                                    Page 2 of 9




                                                          18-50757-amk                    Doc 4295                   FILED 01/12/21                            ENTERED 01/12/21 14:08:14                                Page 5 of 12
                                                                                                                                                    Exhibit A
                                                                                                                                               General Service List
                                                                                                                                            Served as set forth below



                                            DESCRIPTION                                                        NAME                                                            ADDRESS                                                          EMAIL             METHOD OF SERVICE
                                                                                                                                     Attn: Susanna Y. Chu
                                                                                                                                     888 First St. NE
Counsel to Federal Energy Regulatory Commission                                           Federal Energy Regulatory Commission       Washington DC 20426                                                                   Susanna.Chu@ferc.gov               Email
                                                                                                                                     Attn: Kimberly D. Bose, Secretary, Nathaniel J. Davis, Sr., Deputy Secretary
                                                                                                                                     888 First Street, NE
The Federal Energy Regulatory Commission                                                  Federal Energy Regulatory Commission       Washington DC 20426                                                                                                      First Class Mail
                                                                                                                                     Attn: Rick Giannantonio
                                                                                                                                     341 White Pond Dr., Building B3
Debtors                                                                                   FirstEnergy Solutions Corp.                Akron OH 44320                                                                        giannanr@firstenergycorp.com       Email
                                                                                                                                     Attn: Patricia B. Fugée
                                                                                                                                     27100 Oakmead Drive, #306
Counsel to The Andersons, Inc.                                                            FisherBroyles, LLP                         Perrysburg OH 43551                                                                   patricia.fugee@fisherbroyles.com   Email
                                                                                                                                     Attn: John F. Kostelnik
                                                                                                                                     200 Public Square
                                                                                                                                     Suite 3000
Counsel to Chemsteel Construction Company                                                 Frantz Ward LLP                            Cleveland OH 44114                                                                    jkostelnik@frantzward.com          Email
                                                                                                                                     Attn: Douglas L. Lutz & A.J. Webb
                                                                                                                                     3300 Great American Tower
                                                                                                                                     301 East Fourth Street                                                                awebb@fbtlaw.com
Counsel to FES Creditor Group                                                             Frost Brown Todd LLC                       Cincinnati OH 45202                                                                   dlutz@fbtlaw.com                   Email
                                                                                                                                     Attn: Marc P. Gertz
                                                                                                                                     11 S. Forge St.
Counsel to James E. Rupert                                                                  Goldman & Rosen, Ltd.                    Akron OH 44304                                                                                                           First Class Mail
Counsel to International Brotherhood of Electrical Workers Local 29, AFL-CIO, International
Brotherhood of Electrical Workers Local 245, AFL-CIO, International Brotherhood of                                                   Attn: Joyce Goldstein
Electrical Workers Local 1413, AFL-CIO, International Brotherhood of Electrical Workers                                              1111 Superior Avenue
Local 272, AFL-CIO, Utility Workers Union of America, Local 351, AFL-CIO, Utility Workers                                            Suite 620
Union of America, Local 457, AFL-CIO                                                        Goldstein Gragel LLC                     Cleveland OH 44114                                                                    jgoldstein@ggcounsel.com           Email
                                                                                                                                     Attn: Joyce Goldstein, Richard L. Stoper, Jr.

                                                                                                                                     1111 Superior Avenue
                                                                                                                                     Suite 620                                                                             jgoldstein@ggcounsel.com
Counsel to Utility Workers Union of America, Local 270, AFL-CIO                           Goldstein Gragel LLC                       Cleveland OH 44114                                                                    rstoper@ggcounsel.com              Email
                                                                                                                                     Attn: Jeffrey J. Hanneken
                                                                                                                                     312 Walnut Street
                                                                                                                                     Suite 1800
Counsel to Baker Bohnert, LLC                                                             Graydon Head & Ritchey LLP                 Cincinnati OH 45202                                                                   Jhanneken@Graydon.law              Email
                                                                                                                                     Attn: Lawrence E. Oscar, Daniel A. DeMarco, Christopher B. Wick, Rocco I. Debitetto   leoscar@hahnlaw.com
                                                                                                                                     200 Public Square                                                                     dademarco@hahnlaw.com
                                                                                                                                     Suite 2800                                                                            cwick@hahnlaw.com
Proposed Local Counsel for the Official Committee of Unsecured Creditors                  Hahn Loeser & Parks LLP                    Cleveland OH 44114                                                                    ridebitetto@hahnlaw.com            Email
                                                                                                                                     Attn: Eric A. Schramm
                                                                                          Hanlon, Estadt, McCormick & Schramm Co.,   46457 National Road West
Counsel to Panhandle Cleaning & Restoration                                               LPA                                        St. Clairsville OH 43950                                                              hems@ohiovalleylaw.com             Email
                                                                                                                                     Attn: Leslie A. Freiman, Esq., Randy Sawyer, Esq.
                                                                                                                                     C/O EDP Renewables North America LLC
                                                                                                                                     808 Travis, Suite 700                                                                 Leslie.Freiman@edpr.com
Counsel for High Trail Wind Farm, LLC                                                     HIGH TRAIL WIND FARM, LLC                  Houston TX 77002                                                                      Randy.Sawyer@edpr.com              Email
                                                                                                                                     Attn: Mona L. Burton & Ellen Ostrow
                                                                                                                                     222 S. Main Street
Counsel to Allegheny Ridge Wind Farm, LLC, EnergySolutions, LLC & Meyersdale                                                         Suite 2200
Windpower, LLC                                                                            Holland & Hart LLP                         Salt Lake City UT 84101                                                               mburton@hollandhart.com            Email
                                                                                                                                     Attn: Risa Lynn Wolf-Smith
                                                                                                                                     555 17th Street
Counsel to Allegheny Ridge Wind Farm, LLC, EnergySolutions, LLC, and Meyersdale                                                      Suite 3200
Windpower, LLC                                                                            Holland & Hart LLP                         Denver CO 80202                                                                       rwolf@hollandhart.com              Email
                                                                                                                                     Attn: Michael P. Goldman, Henry P. (Toby) Long, III
                                                                                                                                     Riverfront Plaza, East Tower
Counsel to DTE REF Management Company, LLC and DTE ES Operations, LLC, as manager                                                    951 East Byrd Street                                                                  mgoldman@HuntonAK.com
for Mansfield Refined Coal LLC                                                    Hunton Andrews Kurth LLP                           Richmond VA 23219                                                                     hlong@HuntonAK.com                 Email




           In re: FirstEnergy Solutions Corp., et al.
           Case No. 18-50757 (AMK)                                                                                                                  Page 3 of 9




                                                          18-50757-amk                    Doc 4295                      FILED 01/12/21                       ENTERED 01/12/21 14:08:14                                     Page 6 of 12
                                                                                                                                                    Exhibit A
                                                                                                                                                General Service List
                                                                                                                                             Served as set forth below



                                            DESCRIPTION                                                            NAME                                                        ADDRESS                                                    EMAIL                    METHOD OF SERVICE
                                                                                                                                      1240 East Ninth St
                                                                                                                                      Room 493
IRS Insolvency Section                                                                      Insolvency Group 6                        Cleveland OH 44199                                                                                                       First Class Mail
                                                                                                                                      Centralized Insolvency Operation
                                                                                                                                      2970 Market Street
                                                                                                                                      Mail Stop 5 Q30 133
IRS Insolvency Section                                                                      Internal Revenue Service                  Philadelphia PA 19104-5016                                                                                               First Class Mail
                                                                                                                                      Centralized Insolvency Operation
                                                                                                                                      P.O. Box 7346
IRS Insolvency Section                                                                      Internal Revenue Service                  Philadelphia PA 19101-7346                                                                                               First Class Mail
                                                                                                                                      Attn: Legal Department
                                                                                            International Brotherhood of Electrical   900 Seventh Street, N.W.
The International Brotherhood of Electrical Workers                                         Workers                                   Washington DC 20001                                                                                                      First Class Mail
                                                                                                                                                                                                                      hlennox@jonesday.com
                                                                                                                                      Attn: Heather Lennox, Thomas M. Wearsch, T. Daniel Reynolds, Thomas A. Wilson   twearsch@jonesday.com
                                                                                                                                      901 Lakeside Avenue                                                             tdreynolds@jonesday.com
Counsel to FirstEnergy Corp.                                                                Jones Day                                 Cleveland OH 44114-1190                                                         tawilson@jonesday.com                    First Class Mail and Email
                                                                                                                                      Attn: David S. Rosner, Esq., Michele L. Angell, Esq.
                                                                                                                                      1633 Broadway                                                                   DRosner@kasowitz.com
Counsel to BNB Napoleon Solar, LLC                                                          Kasowitz Benson Torres LLP                New York NY 10019                                                               MAngell@kasowitz.com                     Email
                                                                                                                                      Attn: Kristin S. Elliott
                                                                                                                                      101 Park Avenue                                                                 KDWBankruptcyDepartment@kelleydrye.com
Counsel to JAIX Leasing Company                                                             Kelley Drye & Warren LLP                  New York NY 10178                                                               kelliott@kelleydrye.com                  Email
                                                                                                                                      Attn: Todd C. Meyers
                                                                                                                                      The Grace Building
                                                                                                                                      1114 Avenue of the Americas

Counsel for Wilmington Savings Fund Society, FSB, as Trustee                                Kilpatrick Townsend & Stockton LLP        New York NY 10036-7703                                                          tmeyers@kilpatricktownsend.com           Email
                                                                                                                                      Attn: Todd C. Meyers, Michael D. Langford
Counsel to Wilmington Savings Fund Society, FSB, in its capacity as indenture trustee and                                             1100 Peachtree Street NE
pass through trustee under various indenture agreements and trust agreements in                                                       Suite 2800                                                                      tmeyers@kilpatricktownsend.com
connection with the Bruce Mansfield Unit 1 sale-leaseback                                   Kilpatrick Townsend & Stockton LLP        Atlanta GA 30309                                                                mlangford@kilpatricktownsend.com         Email
                                                                                                                                      Attn: Bridget K. O’Connor
                                                                                                                                      1301 Pennsylvania Avenue, N.W.
Counsel to BNSF Railway Company                                                             Kirkland & Ellis LLP                      Washington DC 20004                                                             bridget.oconnor@kirkland.com             Email
                                                                                                                                      Attn: Marc Kieselstein P.C.
                                                                                                                                      300 North LaSalle
Counsel to Ohio Valley Electric Company                                                     Kirkland & Ellis LLP                      Chicago IL 60654                                                                marc.kieselstein@kirkland.com            Email
                                                                                                                                      Attn: Mark McKane, P.C.
                                                                                                                                      555 California Street
                                                                                                                                      29th Floor
Counsel to Ohio Valley Electric Company                                                     Kirkland & Ellis LLP                      San Francisco CA 94104                                                          mark.mckane@kirkland.com                 Email
                                                                                                                                      Attn: Joshua Brody, P. Bradley O'Neill, Joseph A. Shifer, Natan M. Hamerman     boneill@kramerlevin.com
                                                                                                                                      1177 Avenue of the Americas                                                     jshifer@kramerlevin.com
Counsel to Ad Hoc Noteholder Group                                                          Kramer Levin Naftalis & Frankel LLP       New York NY 10036                                                               nhamerman@kramerlevin.com                First Class Mail and Email
                                                                                                                                      Attn: Andrew Parlen, Adam S. Ravin & Zachary F. Proulx                          andrew.parlen@lw.com
Counsel to the Ad Hoc Group of Holders of the 6.85% Pass Through Certificates due 2034                                                885 Third Avenue                                                                adam.ravin@lw.com
and Mansfield Certificateholders Group                                                      Latham & Watkins LLP                      New York NY 10022-4834                                                          zachary.proulx@lw.com                    Email
                                                                                                                                      Attn: George A. Davis, Adam S. Ravin & Zachary F. Proulx                        george.davis@lw.com
Co-Counsel to Ad Hoc Group of Holders of the 6.85% Pass Through Certificates Due 2034                                                 885 Third Avenue                                                                adam.ravin@lw.com
and Mansfield Certificateholders Group                                                      Latham & Watkins LLP                      New York NY 10022                                                               zachary.proulx@lw.com                    Email
                                                                                                                                      Attn: Jeffrey M. Levinson
Counsel to UMB Bank, National Association, as successor indenture trustee for certain                                                 55 Public Square
secured pollution control notes and bonds issued by FirstEnergy Generation, LLC and                                                   Suite 1750
FirstEnergy Nuclear Generation,LLC                                                          Levinson, LLP                             Cleveland OH 44113                                                              jml@jml-legal.com                        Email
                                                                                                                                      Attn: Jarrod W. Stone
                                                                                                                                      1201 Demonbreun Street
                                                                                                                                      Suite 900
Counsel for Westchester First Insurance Company and its Affiliated Sureties                 MANIER & HEROD, P.C.                      Nashville TN 37203                                                              jstone@manierherod.com                   Email




           In re: FirstEnergy Solutions Corp., et al.
           Case No. 18-50757 (AMK)                                                                                                                  Page 4 of 9




                                                          18-50757-amk                      Doc 4295                      FILED 01/12/21                     ENTERED 01/12/21 14:08:14                                Page 7 of 12
                                                                                                                                                    Exhibit A
                                                                                                                                                General Service List
                                                                                                                                             Served as set forth below



                                             DESCRIPTION                                                    NAME                                                                 ADDRESS                                                                  EMAIL                   METHOD OF SERVICE
                                                                                                                                      Attn: Stephen R. Franks, Edward H. Cahill, John R. Cummins, Adam B. Hall, Karina Velter, Sarah
                                                                                                                                      E. Barngrover
                                                                                                                                      P.O. Box 165028
Counsel to PNC Bank, National Association                                                Manley Deas Kochalski LLC                    Columbus OH 43216-5028                                                                         srfranks@manleydeas.com                  Email
                                                                                                                                      Attn: Michael J. Kaczka, Scott N. Opincar, Maria G. Carr
                                                                                                                                      600 Superior Avenue, E.                                                                        mkaczka@mcdonaldhopkins.com
Counsel to Wilmington Savings Fund Society, FSB, Co-Counsel to Ad Hoc Group of Holders                                                Suite 2100                                                                                     sopincar@mcdonaldhopkins.com
of the 6.85% Pass Through Certificates Due 2034                                          McDonald Hopkins LLC                         Cleveland OH 44114                                                                             mcarr@mcdonaldhopkins.com                Email
                                                                                                                                      Attn: Aaron G. McCollough
                                                                                                                                      77 West Wacker Drive
                                                                                                                                      Suite 4100
Counsel to North Allegheny Wind, LLC and Duke Energy Ohio, Inc.                          MCGUIREWOODS LLP                             Chicago IL 60601-1818                                                                          amccollough@mcguirewoods.com             Email
                                                                                                                                      Attn: John H. Thompson
                                                                                                                                      2001 K Street N.W.
                                                                                                                                      Suite 400
Counsel to North Allegheny Wind, LLC and Duke Energy Ohio, Inc.                          MCGUIREWOODS LLP                             Washington DC 20006-1040                                                                       jthompson@mcguirewoods.com               Email
                                                                                                                                      Attn: Mark Bisci
                                                                                                                                      One Metlife Way
Metlife Capital, Limited Partnership                                                     Metlife Capital, Limited Partnership         Whippany NJ 07981                                                                                                                       First Class Mail
                                                                                                                                      Attn: Richard M. Bain
                                                                                                                                      28601 Chagrin Blvd.
                                                                                                                                      Suite 500
Counsel to Schwebel Baking Company                                                       Meyers, Roman, Friedberg & Lewis LPA         Cleveland OH 44122                                                                             rbain@meyersroman.com                    Email
                                                                                                                                      Attn: Andrew M. Leblanc, Aaron L. Renenger, Erin E. Dexter
                                                                                                                                      1850 K Street, NW                                                                              aleblanc@milbank.com
                                                                                                                                      Suite 1100                                                                                     arenenger@milbank.com
Counsel to The Official Committee of Unsecured Creditors                                 Milbank, Tweed, Hadley & McCloy LLP          Washington DC 20006                                                                            edexter@milbank.com                      Email
                                                                                                                                                                                                                                     efleck@milbank.com
                                                                                                                                      Attn: Evan R. Fleck, Dennis F. Dunne, Parker Milender, Alexander B. Lees                       ddunne@milbank.com
                                                                                                                                      55 Hudson Yards                                                                                pmilender@milbank.com
Counsel to The Official Committee of Unsecured Creditors                                 Milbank, Tweed, Hadley & McCloy LLP          New York NY 10001                                                                              alees@milbank.com                        Email
                                                                                                                                      Attn: Karen Cordry
                                                                                                                                      1850 M St., NW, 12th Floor
National Association of Attorneys General                                                National Association of Attorneys General    Washington DC 20036                                                                            kcordry@naag.org                         First Class Mail and Email
                                                                                                                                      Attn: Molly G. Sykes
                                                                                                                                      1015 Half St. SE
Counsel to National Labor Relations Board                                                National Labor Relations Board               Washington DC 20003                                                                            Molly.sykes@nlrb.gov                     Email
                                                                                                                                      Attn: Zachary A. Hebert
                                                                                                                                      1000 Liberty Avenue
                                                                                                                                      Suite 904
Counsel to National Labor Relations Board                                                National Labor Relations Board               Pittsburgh PA 15222                                                                            Zachary.Hebert@nlrb.gov                  Email
                                                                                                                                      Attn: Christopher J. Niekamp, Thomas Delventhal, Wade T. Doerr
                                                                                                                                      23 South Main Street                                                                           cjn@nwm-law.com
                                                                                         Niekamp, Weisensell, Mutersbaugh &           Third Floor                                                                                    tom@nwm-law.com
Counsel to WesTech Engineering Incorporated and Bluestone Energy Sales Corp.             Mastrantonio, LLP                            Akron OH 44308-1822                                                                            wade@nwm-law.com                         Email
                                                                                                                                      Attn: Howard S. Beltzer, Esq. & James A. Copeland, Esq.
                                                                                                                                      1301 Avenue of the Americas                                                                    howard.beltzer@nortonrosefulbright.com
Counsel to Commerzbank AG                                                                Norton Rose Fulbright US LLP                 New York NY 10019-6022                                                                         james.copeland@nortonrosefulbright.com   Email
                                                                                                                                      Attn: Legal Department
                                                                                                                                      80 Eighth Avenue
                                                                                         Office and Professional Employees            20th Floor
The Office of Professional Employees International Union                                 International Union                          New York NY 10011                                                                                                                       First Class Mail
                                                                                                                                      Attn: Melissa L. Van Eck
                                                                                                                                      15th Floor, Strawberry Square
Counsel to Commonwealth of Pennsylvania, Department of Revenue                           Office of Attorney General of Pennsylvania   Harrisburg PA 17120                                                                            mvaneck@attorneygeneral.gov              Email
                                                                                                                                      Attn: Tiiara Patton
                                                                                                                                      Howard M. Metzenbaum U.S. Courthouse
                                                                                                                                      201 Superior Avenue East, Suite 441
Office of the United States Trustee for Northern District of Ohio                        Office of the United States Trustee          Cleveland OH 44114                                                                             tiiara.patton@usdoj.gov                  First Class Mail and Email




            In re: FirstEnergy Solutions Corp., et al.
            Case No. 18-50757 (AMK)                                                                                                                 Page 5 of 9




                                                           18-50757-amk                  Doc 4295                    FILED 01/12/21                          ENTERED 01/12/21 14:08:14                                            Page 8 of 12
                                                                                                                                                      Exhibit A
                                                                                                                                                  General Service List
                                                                                                                                               Served as set forth below



                                            DESCRIPTION                                                        NAME                                                                ADDRESS                                                    EMAIL                     METHOD OF SERVICE
                                                                                                                                        Attn: Michael E. Idzkowski, Timothy J. Kern
                                                                                                                                        Environmental Enforcement Section
Attorney for State of Ohio, Ohio Environmental Protection Agency and the Ohio                                                           30 East Broad Street, 25th Floor                                                michael.idzkowski@ohioattorneygeneral.gov
Department of Natural Resoures                                                             Ohio Attorney General                        Columbus OH 43215                                                               Timothy.Kern@OhioAttorneyGeneral.gov        Email
                                                                                                                                        Attn: Trish D. Lazich
                                                                                                                                        615 W. Superior Avenue, 11th Floor
Counsel to the State of Ohio                                                               Ohio Attorney General Office                 Cleveland OH 44113                                                              Trish.Lazich@ohioattorneygeneral.gov        Email
                                                                                                                                        Attn: Debra Felder, Esq.
                                                                                                                                        1152 15th Street, NW
Counsel for High Trail Wind Farm, LLC                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP           Washington DC 20005                                                             dfelder@orrick.com                          Email
                                                                                                                                        Attn: Lorraine McGowen, Esq.
                                                                                                                                        51 West 52nd Street
Counsel for High Trail Wind Farm, LLC                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP           New York NY 10019                                                               lmcgowen@orrick.com                         Email
                                                                                                                                        Attn: Richard J. Parks
                                                                                                                                        7 West State Street
                                                                                           Pietragallo Gordon Alfano Bosick & Raspanti, Suite 100
Counsel to South Side Area School District                                                 LLP                                          Sharon PA 16146                                                                 rjp@pietragallo.com                         Email
Counsel to UMB Bank, National Association, in its capacity as indenture trustee, paying
agent, and collateral trustee under various indenture agreements, including, without                                                                                                                                    slieberman@pryorcashman.com
limitation, certain pollution control revenue bond indentures and certain first mortgage                                                Attn: Seth H. Lieberman, Patrick Sibley, Matthew W. Silverman, Conrad K. Chiu   psibley@pryorcashman.com
bond indentures, and trust agreements issued by FirstEnergy Generation, LLC and                                                         7 Times Square                                                                  msilverman@pryorcashman.com
FirstEnergy Nuclear Generation, LLC                                                        Pryor Cashman LLP                            New York NY 10036                                                               cchiu@pryorcashman.com                      First Class Mail and Email
                                                                                                                                        Attn: James M. Doerfler, Jared S. Roach
                                                                                                                                        Reed Smith Centre
Counsel to the Bank of New York Mellon Trust Company, N.A., in its capacity as indenture                                                225 Fifth Avenue                                                                jdoerfler@reedsmith.com
trustee under various indenture agreements                                                 Reed Smith LLP                               Pittsburgh PA 15222                                                             jroach@reedsmith.com                        Email
                                                                                                                                        Attn: Kurt F. Gwynne, Emily K. Devan
                                                                                                                                        1201 Market Street
Counsel to the Bank of New York Mellon Trust Company, N.A., in its capacity as indenture                                                Suite 1500
trustee under various indenture agreements                                                 Reed Smith LLP                               Wilimington DE 19801                                                            kgwynne@reedsmith.com                       Email
                                                                                                                                        Attn: Keith E. Whitson
                                                                                                                                        120 Fifth Avenue
                                                                                                                                        Fifth Avenue Place, Suite 2700
Counsel to PJM Interconnection, L.L.C. and PJM Settlement, Inc.                            Schnader Harrison Segal & Lewis LLP          Pittsburgh PA 15222                                                             kwhitson@schnader.com                       Email
                                                                                                                                        Attn: David M. Hillman, James T. Bentley, Caroline F. Gange
                                                                                                                                        919 Third Avenue
Counsel to Murray Energy Corporation                                                       SCHULTE ROTH & ZABEL LLP                     New York NY 10022                                                               James.bentley@srz.com                       Email
                                                                                                                                        Secretary of the Treasury
                                                                                                                                        100 F Street, NE
Securities and Exchange Commission - Headquarters                                          Securities & Exchange Commission             Washington DC 20549                                                             secbankruptcy@sec.gov                       First Class Mail and Email
                                                                                                                                        Attn: Legal Department
                                                                                                                                        Brookfield Place
                                                                                           Securities & Exchange Commission - NY        200 Vesey Street, Suite 400                                                     bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office                                       Office                                       New York NY 10281-1022                                                          NYROBankruptcy@SEC.GOV                      First Class Mail and Email
                                                                                                                                        Attn: Legal Department
                                                                                                                                        One Penn Center
                                                                                           Securities & Exchange Commission -           1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office                                       Philadelphia Office                          Philadelphia PA 19103                                                           secbankruptcy@sec.gov                       First Class Mail and Email
                                                                                                                                        Attn: Robert C. Edmundson
                                                                                                                                        564 Forbes Avenue
                                                                                                                                        5th Floor, Manor Complex
Counsel to Pennsylvania Department of Revenue                                              Senior Deputy Attorney General               Pittsburgh PA 15219                                                             redmundson@attorneygeneral.gov              Email
                                                                                                                                        Attn: John R. Ashmead, Gregg S. Bateman, Robert J. Gayda                        ashmead@sewkis.com
Counsel to U.S. Bank Trust National Association, in its capacity as Owner Trustee of the                                                One Battery Park Plaza                                                          bateman@sewkis.com
Mansfield 2007 Trusts A-F                                                                  Seward & Kissel LLP                          New York NY 10004                                                               gayda@sewkis.com                            Email
                                                                                                                                        Attn: David J. Coyle
                                                                                                                                        1000 Jackson Street
Counsel to Vermillion Power L.L.C.                                                         Shumaker, Loop & Kendrick, LLP               Toledo OH 43604                                                                 dcoyle@slk-law.com                          Email
                                                                                                                                        Attn: Jennifer Hagle
                                                                                                                                        555 W 5th St,
Counsel to MetLife Capital, Limited Partnership                                            Sidley Austin LLP                            Los Angeles CA 90013                                                            jhagle@sidley.com                           First Class Mail and Email




           In re: FirstEnergy Solutions Corp., et al.
           Case No. 18-50757 (AMK)                                                                                                                    Page 6 of 9




                                                          18-50757-amk                     Doc 4295                   FILED 01/12/21                           ENTERED 01/12/21 14:08:14                                Page 9 of 12
                                                                                                                                                      Exhibit A
                                                                                                                                                  General Service List
                                                                                                                                               Served as set forth below



                                             DESCRIPTION                                                       NAME                                                              ADDRESS                                     EMAIL              METHOD OF SERVICE
                                                                                                                                       Attn: Antoinette Young, Assistant General Counsel
                                                                                                                                       9801 Washingtonian Blvd, 12th Floor
Counsel to Roth Bros., Inc., a Sodexo Company                                              Sodexo, Inc.                                Gaithersburg MD 20878                                           antoinette.young@sodexo.com          Email
                                                                                                                                       Attn: Peter R. Morrison
                                                                                                                                       4900 Key Tower
                                                                                                                                       127 Public Square
Counsel to Board of Directors of FirstEnergy Corp.                                         Squire Patton Boggs (US) LLP                Cleveland OH 44114                                              peter.morrison@squirepb.com          Email
                                                                                                                                       Attn: Stephen D. Lerner; Peter Morrison
                                                                                                                                       221 E. Fourth St.
                                                                                                                                       Suite 2900                                                      stephen.lerner@squirepb.com
Counsel to Board of Directors of FirstEnergy Corp.                                         Squire Patton Boggs (US) LLP                Cincinnati OH 45202                                             peter.morrison@squirepb.com          Email
                                                                                                                                                                                                       oreed@stark-knoll.com
                                                                                                                                       Attn: Orville L. Reed, III, David W. Hilkert, Julie A. Bickis   dhilkert@stark-knoll.com
Proposed Special Investigation Counsel to the Independent Directors of the Debtors and                                                 3475 Ridgewood Road                                             jbickis@stark-knoll.com
Conflicts Counsel to the Debtors                                                           STARK & KNOLL CO., L.P.A.                   Akron OH 44333                                                                                       Email
                                                                                                                                       Attn: Lisa Madigan
                                                                                                                                       100 West Randolph Street
State of Illinois Attorney General                                                         State of Illinois Attorney General          Chicago IL 60601                                                webmaster@atg.state.il.us            First Class Mail and Email
                                                                                                                                       Attn: Douglas F. Gansler
                                                                                                                                       200 St. Paul Place
State of Maryland Attorney General                                                         State of Maryland Attorney General          Baltimore MD 21202-2202                                         oag@oag.state.md.us                  First Class Mail and Email
                                                                                                                                       Attn: Mike Cox
                                                                                                                                       525 W. Ottawa Street
                                                                                                                                       P.O. Box 30212
State of Michigan Attorney General                                                         State of Michigan Attorney General          Lansing MI 48909                                                miag@mi.gov                          First Class Mail and Email
                                                                                                                                       Attn: Paula T. Dow
                                                                                                                                       RJ Hughes Justice Complex
                                                                                                                                       25 Market Street, P.O. Box 080
State of New Jersey Attorney General                                                       State of New Jersey Attorney General        Trenton NJ 08625-0080                                           askconsumeraffairs@lps.state.nj.us   First Class Mail and Email
                                                                                                                                       Attn: Richard Cordray
                                                                                                                                       30 E. Broad St.
                                                                                                                                       14th Floor
State of Ohio Attorney General                                                             State of Ohio Attorney General              Columbus OH 43215                                                                                    First Class Mail
                                                                                                                                       Attn: Tom Corbett
                                                                                                                                       1600 Strawberry Square
                                                                                                                                       16th Floor
State of Pennsylvania Attorney General                                                     State of Pennsylvania Attorney General      Harrisburg PA 17120                                                                                  First Class Mail
                                                                                                                                       Attn: Christopher J. Azzara
                                                                                                                                       Four Gateway Center, Suite 2200
                                                                                                                                       444 Liberty Avenue
Counsel to Beaver County Airport                                                           Strassburger McKenna Gutnick & Gefsky       Pittsburgh PA 15222                                             cazzara@smgglaw.com                  Email
                                                                                                                                       Attn: Mark Sheriff
                                                                                                                                       2323 Park Avenue
Counsel to ABC-Amega, Inc.                                                                 Thomas & Thomas Attorneys At Law            Cincinnati OH 45206                                             mark.sheriff@tt-law.com              Email
                                                                                                                                       Attn: Jeremy M. Campana
Counsel to URENCO Limited, and its following direct and indirect subsidiaries: Louisiana                                               3900 Key Center
Energy Services LLC, URENCO Enrichment Company Limited, URENCO Nederland B.V.,                                                         127 Public Square
URENCO UK Limited and URENCO Deutschland GmbH                                              Thompson Hine LLP                           Cleveland OH 44114-1291                                         Jeremy.campana@thompsonhine.com      Email
                                                                                                                                       Attn: Michael A. Shiner
Counsel for Ellwood Group, Inc. and Schneider Downs Meridian, LP, as Receiver for Krayn                                                1500 One PPG Place
Wind, LLC                                                                                  TUCKER ARENSBERG, P.C.                      Pittsburgh PA 15222                                             mshiner@tuckerlaw.com                Email
                                                                                                                                       Attn: Legal Department
                                                                                                                                       1000 Independence Ave., SW
The United States Department of Energy                                                     U.S. Department of Energy                   Washington DC 20585                                             The.Secretary@hq.doe.gov             First Class Mail and Email
                                                                                                                                       Attn: Marc S. Sacks
                                                                                                                                       1100 L Street, NW
Counsel for United States Department of Energy and the Federal Energy Regulatory                                                       Room 10022
Commission                                                                                 U.S. Department of Justice Civil Division   Washington DC 20005                                             marcus.s.sacks@usdoj.gov             Email




            In re: FirstEnergy Solutions Corp., et al.
            Case No. 18-50757 (AMK)                                                                                                                    Page 7 of 9




                                                         18-50757-amk                      Doc 4295                   FILED 01/12/21                          ENTERED 01/12/21 14:08:14                Page 10 of 12
                                                                                                                                                       Exhibit A
                                                                                                                                                   General Service List
                                                                                                                                                Served as set forth below



                                            DESCRIPTION                                                        NAME                                                                ADDRESS                                                     EMAIL         METHOD OF SERVICE
                                                                                                                                         Attn: Marc S. Sacks
                                                                                                                                         P.O. Box 875
Counsel for United States Department of Energy and the Federal Energy Regulatory                                                         Ben Franklin Station
Commission                                                                                 U.S. Department of Justice Civil Division     Washington DC 20044-0875                                                        marcus.s.sacks@usdoj.gov        First Class Mail and Email
                                                                                                                                         Civil Trial Section, Northern Region
                                                                                                                                         P.O. Box 55, Ben Franklin Station
Attorney General of the United States                                                      U.S. Department of Justice Tax Division       Washington DC 20044                                                                                             First Class Mail
                                                                                                                                         Attn: Alan S. Tenenbaum
                                                                                           U.S. Department of Justice, Environment and   601 D Street, NW
Counsel to United States Environmental Protection Agency (“EPA”) and the Nuclear           Natural Resources Division, Environmental     Room 6008
Regulatory Commission                                                                      Enforcement Section                           Washington DC 20004                                                             alan.tenenbaum@usdoj.gov        Email
                                                                                                                                         Attn: Alan S. Tenenbaum
                                                                                           U.S. Department of Justice, Environment and   P.O. Box 7611
Counsel to United States Environmental Protection Agency (“EPA”) and the Nuclear           Natural Resources Division, Environmental     Ben Franklin Station
Regulatory Commission                                                                      Enforcement Section                           Washington DC 20044-7611                                                        alan.tenenbaum@usdoj.gov        Email
                                                                                                                                         Attn: Patrick M. Casey, Nicholas A. McDaniel
                                                                                           U.S. Department of Justice, Environment and   601 D Street, NW
Counsel to United States Environmental Protection Agency (“EPA”) and the Nuclear           Natural Resources Division, Environmental     Room 6114 & Room 8928                                                           patrick.casey@usdoj.gov
Regulatory Commission (“NRC”)                                                              Enforcement Section                           Washington DC 20004                                                             nicholas.a.mcdaniel@usdoj.gov   Email
                                                                                                                                         Attn: Patrick M. Casey, Nicholas A. McDaniel
                                                                                           U.S. Department of Justice, Environment and   P.O. Box 7611
Counsel to United States Environmental Protection Agency (“EPA”) and the Nuclear           Natural Resources Division, Environmental     Ben Franklin Station                                                            patrick.casey@usdoj.gov
Regulatory Commission (“NRC”)                                                              Enforcement Section                           Washington DC 20044-7611                                                        nicholas.a.mcdaniel@usdoj.gov   Email
                                                                                                                                         Attn: Legal Department
The Nuclear Regulatory Commission                                                          U.S. Nuclear Regulatory Commission            Washington DC 20555-0001                                                                                        First Class Mail
                                                                                                                                         Attn: Sonia Chae, Senior Attorney, Bankruptcy
                                                                                                                                         175 W. Jackson Blvd.
                                                                                                                                         Suite 1450
Counsel to United States Securities and Exchange Commission                                U.S. Securities and Exchange Commission       Chicago IL 60604                                                                chaes@sec.gov                   Email
                                                                                                                                         Attn: Richard G. Hardy, Todd A. Atkinson
                                                                                                                                         1660 W. 2nd Street
                                                                                                                                         Suite 1100                                                                      rhardy@ulmer.com
Counsel to ASHTA Chemicals Inc. and Krayn Wind LLC                                         Ulmer & Berne LLP                             Cleveland OH 44113-1448                                                         tatkinson@ulmer.com             Email
                                                                                                                                         Attn Bankruptcy Division
                                                                                                                                         Carl B. Stokes United States Courthouse
                                                                                                                                         801 West Superior Avenue, Suite 400
Office of the United States Attorney                                                       United States Attorney                        Cleveland OH 44113-1852                                                                                         First Class Mail
                                                                                                                                         Attn: Gregory S. Adams, President
                                                                                                                                         2307 Embury Park Rd.
The United Workers Union of America                                                        UWUA Local 175                                Dayton OH 45414                                                                 local175@swohio.twcbc.com       First Class Mail and Email
                                                                                                                                         Attn: Elia O. Woyt
                                                                                                                                         106 South Main Street
                                                                                                                                         Suite 1100
Attorney for MetLife Capital, Limited Partnership                                          VORYS, SATER, SEYMOUR AND PEASE LLP           Akron OH 44308                                                                  eowoyt@vorys.com                Email
                                                                                                                                         Attn: Karen M. Fine, Director and Managing Counsel, Commercial Litigation
                                                                                                                                         104 Wilmot Road
                                                                                                                                         MS#144P
Counsel to Walgreen Co.                                                                    Walgreen Co.                                  Deerfield IL 60015                                                              karen.fine@walgreens.com        Email
                                                                                                                                                                                                                         kelly.diblasi@weil.com
                                                                                                                                         Attn: Kelly DiBlasi, Matthew S. Barr, John P. Mastando III, Robert M. Swenson   matt.barr@weil.com
                                                                                                                                         767 Fifth Avenue                                                                john.mastando@weil.com
Counsel to Krayn Wind LLC                                                                  Weil, Gotshal & Manges LLP                    New York NY 10152-0119                                                          robert.swenson@weil.com         Email
                                                                                                                                         Attn: Stephen B. Gerald
Counsel to Curtiss-Wright Flow Control Corporation, Curtiss-Wright Flow Control Service,                                                 The Renaissance Centre
LLC, Nova Machine Products, Inc., Curtiss-Wright Electro-Mechanical Corporation, and                                                     405 North King Street, Suite 500
Curtiss-Wright Flow Control Company Canada                                                 Whiteford, Taylor & Preston LLC               Wilmington DE 19801                                                             sgerald@wtplaw.com              Email
                                                                                                                                         Attn: James W. Ehrman, Mary K. Whitmer, Robert M. Stefancin
                                                                                                                                         2344 Canal Road                                                                 jwe@weadvocate.net
                                                                                                                                         Suite 401                                                                       mkw@weadvocate.net
Counsel to BNSF Railway Company                                                            WHITMER & EHRMAN LLC                          Cleveland OH 44113-2535                                                         rms@weadvocate.net              Email




           In re: FirstEnergy Solutions Corp., et al.
           Case No. 18-50757 (AMK)                                                                                                                     Page 8 of 9




                                                        18-50757-amk                       Doc 4295                   FILED 01/12/21                          ENTERED 01/12/21 14:08:14                                  Page 11 of 12
                                                                                                                                      Exhibit A
                                                                                                                                  General Service List
                                                                                                                               Served as set forth below



                                            DESCRIPTION                                                  NAME                                                  ADDRESS                                                     EMAIL       METHOD OF SERVICE
                                                                                                                        Attn: Robert M. Stefancin
                                                                                                                        2344 Canal Road
Counsel to DTE REF Management Company, LLC and DTE ES Operations, LLC, as manager                                       Suite 401
for Mansfield Refined Coal LLC                                                    Whitmer & Ehrman LLC                  Cleveland OH 44113-2535                                                         rms@weadvocate.net         Email
                                                                                                                                                                                                        mfeldman@willkie.com
                                                                                                                        Attn: Matthew A. Feldman, Joseph G. Minias, Richard Mancino, Matthew Freimuth   jminias@willkie.com
Proposed Special Investigation Counsel to the Independent Directors of the Debtors and                                  787 Seventh Avenue                                                              rmancino@willkie.com
Conflicts Counsel to the Debtors                                                         WILLKIE FARR & GALLAGHER LLP   New York NY 10019                                                               mfreimuth@willkie.com      Email




           In re: FirstEnergy Solutions Corp., et al.
           Case No. 18-50757 (AMK)                                                                                                    Page 9 of 9




                                                        18-50757-amk                     Doc 4295               FILED 01/12/21               ENTERED 01/12/21 14:08:14                                  Page 12 of 12
